



EXHIBIT 10.33




HILL-ROM HOLDINGS, INC.
RESTRICTED STOCK UNIT AWARD
HILL-ROM HOLDINGS, INC. (the “Company”) hereby grants to <<Name>> (“Employee”),
as of <<GRANT DATE>> (the “Grant Date”), pursuant to the provisions of the
Hill-Rom Holdings, Inc. Stock Incentive Plan (the “Plan”), a Hill-Rom Holdings,
Inc. Restricted Stock Unit Award (hereinafter called the “Award”) with respect
to <<Units>> shares of Common Stock, upon and subject to the terms and
conditions set forth in this Agreement, the Plan and any rules and regulations
adopted by the Board of Directors of the Company or the committee of the Board
which administers the Plan (collectively, the “Committee”). Capitalized terms
not defined herein shall have the meanings specified in the Plan.
1.    Award Subject to Acceptance of Agreement
The Award shall be null and void unless Employee shall accept this Agreement by
executing it in the space provided therefor and returning an original execution
copy of the Agreement to the Company (or electronically accepting this Agreement
within the Employee’s stock plan account with the Company’s stock plan
administrator according to the procedures then in effect).


2. No Rights as a Stockholder     


Employee shall have no rights as a stockholder with respect to any shares of
Common Stock covered by this Award until such shares are delivered to the
Employee pursuant to this Agreement. Notwithstanding the foregoing, as of each
date prior to the distribution date of the Award on which the Company pays a
cash dividend to record owners of shares of Common Stock (a “Dividend Date”),
then the number of shares subject to the Award shall increase by (A) the product
of the total number of shares subject to the Award immediately prior to such
Dividend Date multiplied by the dollar amount of the cash dividend paid per
share of Common Stock by the Company on such Dividend Date, divided by (B) the
Fair Market Value of a share of Common Stock on such Dividend Date. Any such
additional shares shall be subject to the same vesting conditions and payment
terms set forth herein as the shares to which they relate.


3.    Vesting


(a)    Service-Based Vesting. Except as otherwise provided in this Section 3,
the Award shall vest on the day after the third anniversary of the Grant Date
(the “Vesting Date”), provided the Employee remains continuously employed by the
Company or any of its Subsidiaries (as applicable, the “Employer”) through such
date (“Vested Restricted Stock Units”), and the Company shall deliver to the
Employee shares of Common Stock equal in number to the number of shares of
Vested Restricted Stock Units in accordance with Section 4. Any fractional
shares of Vested Restricted Stock Units shall be rounded up to the next whole
share of Vested Restricted Stock Units.


(b)    Termination of Employment. Any portion of the Award which is not vested
shall, upon the Employee’s termination of employment, be forfeited by Employee
without the payment of any consideration by the Company, and neither Employee
nor any successors, heirs, assigns, or legal representatives of Employee shall
thereafter have any further rights or interest in such forfeited portion of the
Award.







--------------------------------------------------------------------------------





(i)    Termination of Employment due to Death or Disability. If the Employee’s
employment with the Employer terminates prior to the Vesting Date by reason of
death or disability, as determined by the Committee, then the Award shall vest
in full upon such termination of employment due to Death or disability.


(ii)    Termination of Employment due to Retirement. Except as noted herein, if
the Employee’s employment terminates by reason of retirement after attaining age
fifty-five (55) and completion of five (5) years of continuous employment
(“Retirement”), then the Award shall vest in full upon such Retirement;
provided, however, if Employee’s Retirement occurs prior to the one-year
anniversary of the Grant Date, the Award shall vest on a pro rata basis based on
the number of days employed by the Employer prior to the one-year anniversary of
the Grant Date and the portion of the Award that does not vest in accordance
with this Section 3(b)(ii) shall be forfeited by the Employee.


(iii)    Termination of Employment Following a Change in Control. The Award
shall vest in full in the event the Employee’s employment with his or her
Employer terminates for any reason other than on account of death, disability,
Retirement or for Cause (as defined below) or by Employee for Good Reason (as
defined below) after the occurrence, but before the second anniversary, of (A) a
Change in Control or (B) a sale, transfer or disposition of substantially all of
the assets or capital stock of a Subsidiary or division of the Company or one of
its Subsidiaries for whom the Employee is employed at the time of such Change in
Control, sale, transfer or disposition. Notwithstanding anything herein to the
contrary, the distribution by the Company to Company shareholders of any or all
of the shares of common stock of any of its Subsidiaries (“Distribution”) shall
not constitute an event causing the Award to become vested as described in this
section.


(iv)    General. Temporary absences from employment in accordance with Company
policies because of illness, vacation or leave of absence and transfers among
the Company and/or any of its Subsidiaries shall not be considered terminations
of employment. For purposes of this Agreement and the Plan, the Committee shall
have absolute discretion to determine the date and circumstances of termination
of Employee’s employment, and its determination shall be final, conclusive and
binding upon Employee. Notwithstanding anything herein to the contrary, the
transfer of Employee's employment from the Company to any of its Subsidiaries or
from one of the Company’s Subsidiaries to the Company or another of the
Company’s Subsidiaries in connection with a Distribution shall not constitute a
termination of employment for purposes of this Agreement, and Employee's
employment will be deemed to continue for purposes of this Agreement until
otherwise terminated as provided herein. In particular, if Employee transfers
employment from the Company to any of its Subsidiaries or from one of the
Company’s Subsidiaries to the Company or another of the Company’s Subsidiaries
in connection with or in anticipation of the Distribution, such transfer shall
not constitute a termination of employment for purposes of this Agreement, and
Employee's employment will be deemed to continue for purposes of this Agreement
until otherwise terminated as provided herein.


For purposes of this Agreement, "Cause" shall have the meaning set forth in
Employee’s employment agreement with Employee’s Employer or, if Employee does
not have an employment agreement with his or her Employer that defines Cause,
then Cause shall mean the Employer's good faith determination that Employee has:
(A) acted with gross neglect or willful misconduct in the discharge of
Employee’s duties and responsibilities or refused to follow or comply with the
lawful direction of the Employer or the terms and conditions of any applicable
employment agreement, providing such refusal is not based primarily on
Employee’s good faith compliance with applicable legal or ethical standards; (B)
acquiesced or participated in any conduct that is dishonest, fraudulent, illegal
(at the felony level), unethical, involves moral turpitude or is otherwise
illegal and involves conduct that has the potential, in the Employer's
reasonable opinion, to cause the Company, a Subsidiary, its officers or its
directors embarrassment or ridicule; (C) violated a material requirement of any
Company or Subsidiary policy or procedure, specifically including a violation of
the Company's Code of Ethics or Associate Policy Manual; (D) disclosed without
proper authorization any trade secrets or other confidential information; (E)
engaged in any act that, in the reasonable opinion





--------------------------------------------------------------------------------





of the Employer, is contrary to its best interests or would hold the Company, a
Subsidiary, the Company’s officers or directors up to probable civil or criminal
liability, provided that, if Employee acts in good faith in compliance with
applicable legal or ethical standards, such actions shall not be grounds for
termination for Cause; or (F) engaged in such other conduct recognized at law as
constituting Cause.


For purposes of this Agreement, "Good Reason" shall have the meaning set forth
in Employee’s change in control agreement with Employee’s Employer or, if
Employee does not have a change in control agreement with his or her Employer
that defines Good Reason, then Good Reason shall mean the occurrence, without
Employee’s consent, of any of the following acts by Employee’s Employer, or
failures by Employee’s Employer to act (each a “Good Reason Condition”),
provided Employee provides written notice to the Company of the occurrence of
the Good Reason Condition within ten (10) business days after Employee has
knowledge of it; Employee’s Employer fails to notify Employee of the Employer’s
intended method of correction within thirty (30) business days after the
Employer receives Employee’s notice, or the Employer fails to correct the Good
Reason Condition within thirty (30) business days after such notice; and
Employee resigns within ten (10) business days after the end of the
30-business-day period after Employee’s notice: (A) a material diminution in
Employee’s duties; (B) a material reduction in the amount of Employee’s base
salary or the discontinuation or material reduction of Employee’s participation
at the same level of eligibility as compared to other peer employees in any
incentive compensation, subject to Employee’s understanding that such
reduction(s) shall be permissible if the change applies in a similar way to
other peer level employees; or (C) the relocation of the Company’s principal
executive offices or Employee’s place of work to a location requiring a change
of more than fifty (50) miles in Employee’s daily commute.




4.    Issuance or Delivery of Shares.


Subject to Section 15, all shares of Common Stock to be delivered to the
Employee shall be delivered as soon as administratively possible after the
Vesting Date (but in any event no later than the 15th day of the third month
following the end of the Company's first taxable year in which the Vesting Date
occurs); provided however, in the event of the delivery of shares of Common
Stock due to the Employee’s termination of employment, such shares shall be
delivered no later than sixty (60) days following the occurrence of such
termination of employment; provided, further, in each case, the Employee shall
have no right to designate the calendar year in which the shares will be
delivered. The shares of Common Stock delivered to the Employee shall be from
shares held by the Company as treasury stock or from shares of Common Stock
acquired by the Company in the open market.
5.    Compliance With Securities Laws


Prior to the receipt of any certificates for shares of Common Stock pursuant to
this Award, Employee (or Employee's beneficiary or legal representative upon
Employee's death or disability) shall enter into such additional written
representations, warranties and Awards as the Company may reasonably request in
order to comply with applicable securities laws or with this Award.
6.    Stock Ownership Guidelines


If applicable to Employee’s position, Employee (or Employee's beneficiary or
legal representative upon the Employee's death or disability) shall be bound by
the "Stock Ownership Guidelines" of the Company as may be in effect from time to
time.







--------------------------------------------------------------------------------





7.    Withholding


Any payment of Common Stock under this Award shall be subject to applicable
federal and state withholding requirements (the “Required Tax Payments”). If
Employee shall fail to advance the Required Tax Payments after request by the
Company, the Company may, in its discretion, deduct any Required Tax Payments
from any amount then or thereafter payable by the Company to the Employee. The
Employee may elect to satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (A) in cash; (B) delivery to the Company
(either actual delivery or by attestation procedures established by the Company)
of previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the date on which such withholding obligation arises
(the “Tax Date”), equal to the Required Tax Payments; (C) authorizing the
Company to withhold whole shares of Common Stock which would otherwise be issued
or transferred to Employee having an aggregate Fair Market Value, determined as
of the Tax Date, equal to the Required Tax Payments; or (D) any combination of
(A), (B) and (C). Shares of Common Stock to be delivered to the Company or
withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. Any fraction of a share of Common Stock which would be
required to satisfy any such obligation shall be disregarded and the remaining
amount due shall be paid in cash by Employee. No certificate representing a
share of Common Stock shall be delivered until the Required Tax Payments have
been satisfied in full.
8.    Designation of Beneficiary


The Employee shall be permitted to provide to the Committee a beneficiary
designation for receipt of his or her Award after death. If the Employee fails
to designate a beneficiary, or if the designated beneficiary predeceases the
Employee, the Award shall be paid to the deceased Employee’s spouse, if living,
or if such spouse is not living, to the deceased Employee’s estate.
9.    Non‑Transferability


(a)    The Award and the underlying Restricted Stock Units may not be sold,
assigned, transferred, exchanged, pledged, hypothecated, or otherwise encumbered
by the Employee and no such sale, assignment, transfer, exchange, pledge,
hypothecation, or encumbrance, whether made or created by a voluntary act of the
Employee or any agent of the Employee or by operation of law, shall be
recognized by, or be binding upon, or shall in any manner affect the rights of,
the Company, its successors or any agent thereof.


(b)    No amounts payable under the Award shall be transferable by the Employee
other than by his designation of a beneficiary pursuant to Section 8. The
amounts payable under the Award shall be exempt from the claims of creditors of
the Employee and from all orders, decrees, levies and executions and any other
legal process to the fullest extent that may be permitted by law.
10.    Forfeiture
The Award and any Common Stock acquired hereunder and any gain from the sale of
any Common Stock acquired hereunder are required to be forfeited by Employee,
including after vesting, if, during Employee’s employment or within one (1) year
following Employee’s termination of employment (or any longer period specified
in any applicable employment or severance agreement with the Company), Employee
engages in Disqualifying Conduct, which shall mean: (A) Employee’s performance
of service (including service as an employee, director, or consultant) for a
competitor of the Company or its Subsidiaries or the establishing by Employee of
a business which competes with the Company or its Subsidiaries; (B) Employee’s
solicitation of employees or customers of the Company or its Subsidiaries; (C)
Employee’s improper use or





--------------------------------------------------------------------------------





disclosure of confidential information of the Company or its Subsidiaries; or
(D) Employee’s material misconduct in the performance of Employee’s duties for
the Company or its Subsidiaries, as determined by the Committee.
11.    Agreement Subject to the Plan
This Agreement is subject to the provisions of the Plan (including, without
limitation, Sections 4.4, 15.1 and 16.2) and shall be interpreted in accordance
therewith. In the event that the provisions of this Agreement and the Plan
conflict, the Plan shall control. Employee hereby acknowledges receipt of a copy
of the Plan.
12.    No Guarantee of Employment
The grant of this Award does not constitute an assurance of continued employment
for any period or in any way interfere with the Company’s right to terminate
Employee’s employment or to change the terms and conditions of Employee’s
employment.
13.    Other Plans
Employee acknowledges that any income derived from the Award (or the sale of
Common Stock underlying the Award) will not affect Employee’s participation in,
or benefits under, any other benefit plan maintained by the Company.
14.    Administration
The Committee has the sole power to interpret the Plan and this Agreement and to
act upon all matters relating to Awards granted under the Plan. Any decision,
determination, interpretation, or other action taken pursuant to the provisions
of the Plan by the Committee shall be final, binding, and conclusive.
15. Code Section 409A


The Plan is intended to comply with, or otherwise be exempt from, Code Section
409A. The Plan shall be administered, interpreted, and construed in a manner
consistent with Code Section 409A or an exemption therefrom. Should any
provision of the Plan be found not to comply with, or otherwise be exempt from,
the provisions of Code Section 409A, such provision shall be modified and given
effect (retroactively if necessary), in the sole discretion of the Committee,
and without the consent of the Employee, in such manner as the Committee
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Code Section 409A. To the extent this Agreement provides for the
Award to become vested and be settled upon the Employee’s termination of
employment, the applicable shares of Common Stock shall be transferred to the
Employee or his or her beneficiary upon the Employee’s “separation from
service,” within the meaning of Section 409A of the Code. If any of the payments
under this Award are subject to Code Section 409A and the Company determines
that the Employee is a “specified employee” under Code Section 409A at the time
of the Employee’s separation from service, then each such payment that is
payable on account of a “separation from service” will not be made until the
date which is the first day of the seventh month after the Employee’s separation
from service, and any payments that otherwise would have been paid during the
first six months after the Employee’s separation from service will be paid in a
lump sum on the first day of the seventh month after the Employee’s separation
from service or upon the Employee’s death, if earlier.  Such deferral will be
effected only to the extent required to avoid adverse tax treatment to the
Employee, including (without limitation) the additional twenty percent (20%)
federal tax for which the Employee would otherwise be liable under Code Section
409A(a)(l)(B) in the absence of such deferral.







--------------------------------------------------------------------------------





This Agreement contains the formal terms and conditions of the Award and
accordingly should be retained in Employee’s files for future reference. Please
complete the on-line agreement process to evidence acceptance of this Award on
the terms and conditions set forth in this Agreement.


HILL-ROM HOLDINGS, INC.








ACCEPTED: <<NAME>>_______________________
    











